Citation Nr: 9912568	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of fracture, right tibia, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected osteoporosis, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1972.  The veteran also served with the United 
States Army National Guard, including active duty for 
training from April 28, 1995, to May 13, 1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for 
service-connected right tibia and right ankle disabilities.  

The Board notes that the veteran submitted a claim of 
entitlement to an annual clothing allowance in September 
1996.  That issue has not yet been adjudicated by the RO and, 
thus, is not currently on appeal before the Board.  It is 
referred to the RO for proper action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence most recently shows the veteran's 
right knee disability manifested by swelling, effusion, and 
severe crepitation.  Range of motion was 0 to 110 degrees. 

3.  Functional impairment of the right knee consisted of 
complaints of pain with radiation, a "pressure" sensation 
when walking, and occasional instability.  The veteran was 
not able to squat completely, rise on his heels, or walk on 
his toes.  

4.  Ankylosis of the knee, non-union of the tibia and fibula 
with loose motion, or knee extension limited to 30 degrees is 
not currently shown by the medical evidence of record.

5.  The veteran has a tender and adherent post-surgical scar 
of the right knee.

6.  The medical evidence shows osteoporosis of the right 
ankle, confirmed by X-ray study.  Functional impairment 
consists of subjective complaints of pain and radiation to 
the foot.

7.  Ankylosis, marked limitation of motion, or malunion of 
the Os calcis or astragalus of the right ankle is not shown 
by the evidence of record.  The veteran has not undergone an 
astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the service-connected residuals of fracture, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. §  4.71(a), Part 4, Diagnostic Codes 
5256-5263  (1998).

2.  A separate 10 percent disability rating for the veteran's 
service-connected post-surgical scar, right knee is 
warranted.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7804  (1998).

3.  A 10 percent disability rating, and no more, is warranted 
for the veteran's service-connected osteoporosis, right 
ankle.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5003, 5013, 5270-5274  
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claims are 
well grounded because he has service-connected right tibia 
and right ankle disorders and has claimed, in essence, that 
the disabilities have worsened since they were last rated; 
medical evidence has been submitted which the veteran's 
believes supports his contentions.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(where a veteran appeals the RO's initial assignment of a 
rating, for a service-connected disorder, that constitutes 
less than a complete grant of benefits permitted under the 
rating schedule, he has established a well-grounded claim).

Because the veteran's claims are well-grounded, VA has a duty 
to assist with the development of the claims.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA examination.  It 
also attempted to obtain all medical records that the veteran 
indicated may be available.  The veteran has not indicated 
that there is any other relevant evidence available but not 
yet of record.  Overall, the Board finds that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran injured his 
right leg after falling from a scaffolding in May 1995, while 
on annual active duty for training with the United States 
Army National Guard.  He sustained a comminuted, displaced, 
and compound fracture of the right tibia.  A May 1995 service 
operative report indicates that he underwent an open 
reduction and internal fixation of the fracture with 
reconstruction of the tibial plateau fracture.  Subsequently, 
he underwent a lateral meniscectomy.  Thereafter, the veteran 
was placed on crutches and provided physical therapy.  A 
hospital discharge record shows a final diagnosis of 
interarticular, comminuted fracture, right tibia.

A June 1995 service outpatient record shows that the veteran 
had complaints of pain in his right leg and right ankle.

A July 1995 service outpatient record indicates that the 
veteran had complaints of pain in the right knee.  Objective 
evaluation revealed clinical varus alignment of the right 
knee with prominence of the fibular head.  Assessment was 
that there were two major areas of concern:  non-union and 
mal alignment.

The veteran underwent VA examination in October 1995.  The 
report of that examination reiterates that the veteran 
sustained a fracture of the right tibia, requiring surgical 
open reduction, fixation, and tibial reconstruction and 
lateral meniscectomy.  Subjective complaints were of pain in 
the right knee and right ankle and limited range of motion of 
the toes, foot, and leg.  The veteran reported numbness in 
the right toes and instability of the right knee.  Objective 
evaluation revealed severe swelling of the right knee.  It 
was not warm or red.  He had a severe genu varus deformity 
with 15 degrees angulation.  He had a cosmetically 
disfiguring scar on the anterior aspect of the right knee 
down to the leg and shin; it was linear-shaped with keloid 
tissue.  Range of motion of the right knee was 10 to 99 
degrees, with severe crepitus.  There was medial and lateral 
instability of the right knee upon stress valgus and varus.  
There was no anterior or posterior instability with negative 
Drawer's test.  There was a negative Lachman's sign.  He had 
patellar grinding.  There was muscle atrophy of the right 
thigh and calf with associated weakness.  After X-rays, the 
diagnostic results were "residuals, right tibial fracture, 
status post surgical repair and meniscectomy;" "healed 
right tibia fracture status post open reduction and internal 
fixation;" and "osteoporosis of the right ankle."

A February 1996 private neurological evaluation report 
indicates that the veteran's right leg had absent patellar 
reflexes.  The veteran also lacked 90 degrees of right leg 
flexion.  His right thigh was 1 inch smaller and 1 inch 
shorter than the left leg.  The veteran walked with crutches.  
Assessment was atrophy of the right leg with absent reflexes.

A June 1996 VA electromyography (EMG) report indicates that 
testing could not be accomplished due to hardware on the 
veteran's right knee.

A July 1996 VA examination report pertains to the veteran's 
service-connected low back disorder.  The medical history of 
his right tibial fracture is reported.

VA outpatient records are dated from November 1996 to January 
1997.  They indicate that the veteran had complaints of right 
knee and ankle pain.  He wore a knee brace and used crutches.  
Physical examination revealed that overall alignment of the 
right leg was clinically okay.  Range of motion was 0 to 110 
degrees.  The veteran was noted to have severe patellofemoral 
disease, atrophy, and degenerative changes in the right knee, 
as well as osteoporosis of the right ankle secondary to 
abuse.  Gait was right side antalgic.  There was no effusion 
or swelling, but the veteran had gross crepitus and poor 
patellar motion.  The right ankle had range of motion of 10 
degrees of dorsiflexion and 45 degrees of plantar flexion.

The most recent medical evidence consists of a September 1997 
VA joints examination report.  It reflects that the veteran 
had complaints of right leg pain with radiation to the right 
thigh and shin.  The veteran reported a "pressure" 
sensation upon prolonged walking and of occasional 
instability of the right knee.  He also indicated pain in the 
right ankle with radiation to the foot, worse upon walking.  
The report indicates that X-rays taken in June 1997 revealed 
a healed comminuted fracture of the proximal tibia within 
bone configuration.  X-rays in October 1995 revealed moderate 
osteoporosis involving all bony structures.  Objective 
findings pertaining to the right knee consisted of:  3 
centimeters of swelling; infrapatellar and suprapatellar 
effusion; no deformities; severe crepitation; no instability; 
no muscular atrophy; positive patellar grinding test; and 
tenderness to palpation of the medial meniscus area.  There 
was noted a large, adherent scar crossing the right knee, 
which was tender to palpation.  Functionally, the veteran 
could not squat completely, rise on his heels, or walk on his 
toes due to right knee pain.  Range of motion of the knee was 
0 to 110 degrees.  His right ankle had the following 
findings:  no deformities; no swelling; no crepitation; no 
muscular atrophy; and full and complete range of motion.  The 
veteran had a normal gait cycle with no objective evidence of 
pain on motion of the right knee or ankle.  Diagnosis was 
residuals of fracture, right tibia, status post surgical 
repair, and osteoporosis, right ankle.

III.  Analysis

a.  Right knee disability

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.  This is 
particularly true in this case, where the veteran underwent 
knee surgery in 1995, with a long period of rehabilitation.  
Surgery may often create a short-term exacerbation of a 
disability, but provide long-term improvement.

Disabilities involving the knee and leg are rated under 
Diagnostic Codes (DCs) 5256 through 5263 of the Rating 
Schedule.  Currently, the veteran's right knee disability is 
rated under DC 5257.  38 C.F.R. § 4.71a, DC 5257  (1998).  
Under DC 5257, a "slight" knee disability warrants a 10 
percent rating, a "moderate" disability warrants a 20 
percent rating, and a "severe" disability warrants a 30 
percent rating.  38 C.F.R. § 4.71a, DC 5257  (1998).  Thus, 
the veteran is already at the maximum schedular rating for a 
knee disability under DC 5257.  A higher rating is not 
available under that diagnostic code.

In order to warrant a disability rating in excess of 30 
percent under the Rating Schedule, the medical evidence must 
show that the veteran has ankylosis of the knee (DC 5256), 
limitation of leg extension to 30 degrees or more (DC 5261), 
or nonunion of the tibia or fibula requiring a brace (DC 
5262).  38 C.F.R. § 4.71a, DCs 5256, 5261, 5262  (1998).  The 
Board notes that the medical evidence does not show that the 
veteran has ankylosis of the knee or limitation of extension 
to the necessary degree.  It most recently shows that he had 
range of motion from 0 to 110 degrees.  Even the veteran does 
not assert that he has ankylosis or limitation of range of 
extension to 30 degrees or more.

The veteran and his accredited representative have argued 
that, since he wore a knee brace, he should be granted a 40 
percent disability rating pursuant to DC 5262.  The Board 
disagrees.  While the Board finds that the veteran was 
prescribed a Delbet knee brace, that fact, by itself, does 
not meet the criteria for a 40 percent rating under DC 5262.  
Specifically, the veteran's right knee disability must 
consist of "nonunion" of the tibia and fibula with "loose 
motion."  38 C.F.R. § 4.71a, DC 5262  (1998).  The medical 
evidence of record does not indicate that the veteran's right 
knee involves nonunion of the tibia and fibula.  The veteran 
underwent knee surgery in May 1995 and non-union of the tibia 
was a concern in July 1995; however, none of the recent 
medical evidence indicates that his disability currently 
involves non-union with loose motion.  The 1997 VA 
examination report specifically indicates that X-rays reveal 
that his tibia fracture was "healed."  That report also 
indicates that he had no instability of the right knee.

The Board acknowledges that the veteran currently has a 
severe knee disability.  The evidence shows that it was 
manifested by swelling, effusion, and severe crepitation.  
Functional impairment consisted of complaints of pain with 
radiation, a "pressure" sensation when walking, and 
occasional instability.  The veteran was also not able to 
squat completely, rise of his heels, or walk on his toes.  
Range of motion was 0 to 110 degrees.  Overall, the Board 
finds that, given his objective and functional 
manifestations, the veteran's right knee disability is 
severe.  It also finds that it is most appropriately rated 
under DC 5257 for "other" impairment of the knee.  
Therefore, the maximum 30 percent rating is warranted; an 
increased disability rating is not.

In this case, it is significant that the veteran has a post-
surgical scar on his right knee.  The United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) has held that, when a service-connected disability 
also consists of a scar, a separate rating for a residual 
painful scar may be granted if it creates a "distinct and 
separate" disability, that is, "when none of the 
symptomatology ... is duplicative ... or overlapping."  
Esteban v. Brown, 6 Vet. App. 259, 261  (1994).  In this 
case, the Board finds that, according to the October 1995 VA 
examination report, the veteran's right knee scar was 
cosmetically disfiguring with keloid formation.  Most 
recently, the 1997 VA report shows that it was adherent and 
tender to palpation.  These manifestations were not 
considered in the Board's decision to maintain the veteran's 
current 30 percent disability rating under DC 5257.  Thus, 
they are separate and distinct manifestations, entitling the 
veteran to a separate disability rating.  Under DC 7804 of 
the Rating Schedule, a superficial scar that is painful and 
tender on objective demonstration, warrants a 10 percent 
disability rating.  38 C.F.R. § 4.118, DC 7804  (1998).  
Because the veteran's right knee scar is part of his service-
connected right knee disability and because the medical 
evidence shows that it is tender and adherent, the Board 
finds that he is entitled to a separate 10 percent disability 
rating for the scar.

After review of the entire record, including the more recent 
medical evidence, the Board concludes that a rating in excess 
of 30 percent is not currently warranted for the veteran's 
service-connected right knee disability.  However, it does 
find that a separate 10 percent rating is warranted for the 
veteran's residual scar.  The evidence does not show any 
medical disorders of the knee that would warrant a higher 
rating.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  


b.  Right ankle disorder

The veteran's right ankle disorder is currently rated 
pursuant to DC 5013 of the Rating Schedule.  38 C.F.R. 4.71a, 
DC 5013  (1998).  DC 5013 pertains to osteoporosis with joint 
manifestations.  It provides for assignment of a disability 
rating based on limitation of motion of the joints affected, 
as degenerative arthritis.  Id.  Degenerative arthritis is 
covered under DC 5003.  It authorizes a disability rating 
based on limitation of motion under the diagnostic code 
pertaining to the specific joint involved.  It also provides 
that, where limitation of motion is noncompensable, a 10 
percent disability rating is for application for each joint 
or group of joints affected by limitation of motion.  
Alternatively, a 10 percent disability rating is warranted 
for arthritic involvement of 2 or more major joints, 
confirmed by X-rays.  Id.  It is worth noting that the 
veteran's right ankle disability was initially rated directly 
under DC 5003, but was later changed to DC 5013.  However, 
the Board finds the change of no consequence, given that the 
regulations provide for disabilities involving osteoporosis 
(DC 5013) to be rated by analogy under DC 5003 (degenerative 
arthritis).

The veteran's right ankle disability involves osteoporosis.  
This diagnosis is confirmed by X-rays.  The disability is 
manifested by subjective complaints of pain with radiation to 
the foot.  The most recent medical evidence indicates that 
his right ankle had a "full and complete range of motion."  
However, recent VA outpatient records show that the right 
ankle had 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  This is representative of mild limitation 
of dorsiflexion motion.  The Rating Schedule provides that 
"moderate" limitation of motion warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5271  (1998).    
The veteran's representative argues that the veteran should 
be entitled to a 10 percent disability rating pursuant to DC 
5271; however, the Board concludes that his limitation of 
motion does not meet the criteria of a "moderate" 
disability under DC 5271.  His range of motion is virtually 
within normal limits.  Nevertheless, the veteran does have 
some minimal limitation of range of motion, as well as 
functional complaints of pain and radiation.  As a result, 
with consideration of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that he is entitled to a 10 percent 
disability rating under DC 5013 (or DC 5003).  38 C.F.R. 
§ 4.71a, DC 5013  (1998).

At the same time, the Board finds that the veteran is not 
entitled to a disability rating in excess of 10 percent for 
his right ankle disability.  Specifically, none of the 
medical evidence indicates that the ankle involves ankylosis 
(DC 5270), "marked" limitation of motion (DC 5271), 
ankylosis of the subastragalar or tarsal joint (DC 5272), or 
malunion of the Os calcis or astragalus (DC 5273).  In 
addition, the veteran has not undergone an astragalectomy (DC 
5274).

Overall, an increased (compensable) disability rating for the 
veteran's service-connected right ankle disability is 
warranted.


ORDER

A disability rating in excess of 30 percent for service-
connected residuals of fracture, right knee, is denied.

A 10 percent disability rating for post-surgical scar, right 
knee, is granted, subject to the controlling criteria 
applicable to the payment of monetary awards.

A 10 percent rating for osteoporosis, right ankle, is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards.   



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

